Citation Nr: 0107395	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1975 to 
September 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an effective date 
prior to November 7, 1983, for a 100 percent rating for 
schizophrenia.

In a letter dated in January 1999, the RO advised the veteran 
that the VA Form 9 filed in June 1998 was not accepted as 
timely filed, as it did not bear the signature of the 
veteran.  However, the file contains documentation that the 
veteran, through a representative, had been informed that his 
VA Form 9 had been accepted and was being "processed."  The 
Board finds that the VA Form 9 was timely filed and that the 
issue is as stated on the first page of this decision.

In a statement received by the RO in September 1997, the 
veteran asserted that the RO's rating decisions which awarded 
and then continued a rating of 10 percent for his service 
connected neuropsychiatric disorder were clearly and 
unmistakably erroneous.  One such rating decision, dated in 
February 1982, was affirmed by the Board.  When a 
determination of the agency of original jurisdiction (AOJ) is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision.  38 C.F.R. § 20.1104 (2000).  
Therefore, the AOJ decision is not reviewable for clear and 
unmistakable error (CUE) because it merges with the Board 
decision and ceased to have any independent effect once the 
Board renders a final decision.  See Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998);  Talbert v. Brown, 7 Vet. App. 
352, 355 (1995); VAOPGCPREC 14-95, 60 Fed. Reg. 43185 (1995).

The veteran's claim that rating decisions prior to the 
February 1982 rating decision were clearly and unmistakably 
erroneous has not been adjudicated by the RO.  That claim is 
referred to the RO for appropriate action.

On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of CUE.  38 U.S.C.A. § 
7111(a) (West 1991 & Supp. 1999).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by the Board, on its own motion, or by a party to the 
decision.  38 C.F.R. § 20.1400 (2000).  Such motions are 
subject to filing and pleading rules.  38 C.F.R. § 20.1404 
(2000).

In order to afford the veteran the opportunity to properly 
file a motion for review of a prior Board decision based on 
clear and unmistakable error, the Board sent a letter to him 
requesting that he clarify the decision of the Board, if any, 
the he wished to have considered.  Further he was requested 
to state the basis for his claim of CUE.  The veteran was 
given 60 days within which to respond.  He made no response.  
Therefore, at this time, there is no CUE motion pending 
before the Board.  For the foregoing reasons, the issue of 
CUE, either in a prior Board decision, or in a RO rating 
decision, will not be addressed in this decision.


FINDINGS OF FACT

1.  In a rating decision dated in November 1977 which the 
veteran did not appeal, the RO granted service connection for 
anxiety neurosis with depression and awarded a rating of 10 
percent, effective from the date of the day following the 
veteran's separation from service.

2.  Except during periods of hospitalization and 
convalescence, the 10 percent rating of the veteran's 
neuropsychiatric disability, variously diagnosed as anxiety 
reaction, anxiety neurosis, and chronic undifferentiated type 
schizophrenia, was continued  by rating decisions dated in 
August 1980 and August 1981.

3.  In an April 1983 decision, the Board denied an increased 
rating for anxiety reaction.

4.  In a May 1984 rating decision which the veteran did not 
appeal, the RO awarded an increased rating of 100 percent for 
paranoid type schizophrenia, effective from November 7, 1983.


CONCLUSIONS OF LAW

1.  The rating decisions dated in November 1977, August 1980, 
and August 1981, and May 1984 are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The Board's April 1983 rating decision is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has service-connected disability from paranoid-
type schizophrenia which has been previously diagnosed as 
anxiety neurosis, anxiety reaction, and undifferentiated type 
schizophrenia.  Except during periods of hospitalization and 
convalescence, during which the temporary rating was 100 
percent, a 10 percent rating was in effect during the period 
between the time of his separation from service and November 
7, 1983.  The 10 percent rating was initially granted by a 
November 1977 rating decision which the veteran did not 
appeal.  The 10 percent rating was confirmed and continued by 
rating decisions dated in August 1980 and August 1981, which 
the veteran did not appeal.  In a decision dated in April 
1983, the Board denied an increased rating for anxiety 
reaction.  In a May 1984 rating decision which the veteran 
did not appeal, the RO awarded an increased rating of 100 
percent for paranoid-type schizophrenia, effective from 
November 7, 1983.

In July 1993, the veteran filed a claim for "retroactive 
pay" for the years from 1977 to 1985.  He resubmitted such a 
claim in May 1996.  The claim for an earlier effective date 
for a 100 percent rating for schizophrenia was denied by the 
RO in October 1997.  It is from that decision the veteran has 
perfected his appeal.

The rating decisions which awarded and continued the 10 
percent ratings for anxiety neurosis and undifferentiated-
type schizophrenia became final after the veteran failed to 
perfect an appeal within one year of such decisions.  
§ 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

The Board decision which denied a rating in excess of 10 
percent for anxiety reaction was also final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (2000).

The veteran's claim that he was entitled to an effective date 
for a 100 percent rating since the time of his separation 
from service was not filed until July 1993-many years after 
the May 1984 rating decision which awarded the 100 percent 
rating and assigned an effective date of November 7, 1983.  
The veteran's assertion lacks legal merit.  The effective 
date of an evaluation is based on a variety of factors, 
including dates of claim, facts found and the finality of 
prior decisions.  38 U.S.C.A. § 5110 (West 1991). 

The May 1984 rating decision which assigned an effective date 
of November 7, 1983, for a 100 percent rating for 
schizophrenia, and the prior Board decision and RO rating 
decisions which assigned and continued a 10 percent rating 
for service-connected neuropsychiatric disability are final.  
Although the veteran could have challenged the 1983 effective 
date within 1 year of the 1984 rating decision, he did not.  
Rather, he seeks to revisit the exact same facts.  This the 
Board cannot do.  The Board has no jurisdiction to revisit an 
otherwise final decision.  See Barnett v. Brown, No. 95-7058 
(U.S. Ct. App. Fed. Cir. May 6, 1996).  His very general 
claim of CUE in rating decisions prior to the RO's February 
1982 decision, has not been adjudicated by the RO.  As 
discussed in the introduction, the February 1982 rating 
decision was subsumed by the Board's April 1983 decision.  He 
has not properly filed a motion for review of the Board's 
April 1983 decision based on CUE.  He has not asserted that 
there was a prior unadjudicated claim and has not alleged 
that there was some unidentified informal claim for increase 
that could serve as a basis for disturbing the prior final 
decisions.  

The veteran has stated that there was inadequate or improper 
review, error in adjudication, failure to assist, new and 
material evidence and no reasons and bases.  The veteran has 
also attacked the validity of some examination reports.  His 
statements are a garden variety attack on a rating decision 
and do not present any basis for revisiting the prior final 
decisions.  The submission of claimed new and material 
evidence, years after the prior final decision, does not 
present a basis for an effective date prior to the date of 
the claim to reopen or for increase.  (See VAOPGCPREC 12-98 
for a discussion of new and material evidence in the context 
of a claim for an increased rating.)  Furthermore, based on 
the time-line involved in this case, the Courts holding in 
Hazan v. Gober, 10 Vet. App. 511 (1997) does not assist him.  
Unlike Hazan, the veteran did not appeal the effective date 
of the award of the 100 percent evaluation in a timely 
manner. 


ORDER

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for paranoid-type schizophrenia 
rating is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

